UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: May 31, 2015 Date of reporting period:November 30, 2014 Item 1. Reports to Stockholders. Semi-Annual Report November 30, 2014 Schooner Fund Class A (SCNAX) Class I (SCNIX) Investment Advisor Schooner Investment Group, LLC 676 East Swedesford Road Suite 130 Wayne, Pennsylvania 19087 Phone: 866-724-5997 Table of Contents LETTER TO SHAREHOLDERS 3 EXPENSE EXAMPLE 6 INVESTMENT HIGHLIGHTS 8 SCHEDULE OF INVESTMENTS 11 SCHEDULE OF OPTIONS WRITTEN 18 STATEMENT OF ASSETS AND LIABILITIES 19 STATEMENT OF OPERATIONS 20 STATEMENTS OF CHANGES IN NET ASSETS 21 FINANCIAL HIGHLIGHTS 22 NOTES TO FINANCIAL STATEMENTS 25 BASIS FOR TRUSTEES’ APPROVAL OF INVESTMENT ADVISORY AGREEMENT 35 NOTICE OF PRIVACY POLICY & PRACTICES 39 ADDITIONAL INFORMATION 40 Schooner Fund (SCNAX/SCNIX) Semi-Annual Shareholder Letter Dear Fellow Shareholders, One of the reasons for the Fund’s long term success is our ability to adjust our hedging vehicles based on the market environment. This flexibility to adjust hedging strategies and tactics rather than performing the same trade in all environments is in our view a positive differentiation in the hedged equity space. Throughout 2014, we continued to adjust the Fund’s positioning according to the option pricing levels dictated by implied volatility pricing.We continue to believe volatility in the U.S. equity space is inexpensive, and that purchasing puts is the best primary hedging mechanism. General Positioning Overview – Throughout the last year, the Fund has utilized short-dated index SPDR S&P rust (SPY) puts as the hedging mechanism of choice, with little to no use of covered calls within the portfolio. This contrasts dramatically to our portfolio positioning 5 years ago, when the Fund had 97% covered calls.In 2013 we shift the hedging strategy away from covered calls entirely in favor of a put purchasing program.Our primary reasoning for this short-dated put positioning has been the consistently low pricing level of these options.Remember our goal is to hedge the portfolio and use what we believe to be the most price-efficient hedges available. Purchasing flood insurance after Hurricane Sandy was dramatically more expensive than it was before that natural disaster. The same is true for purchasing hedging tools on the stock market. As the market moves and becomes more or less volatile, the price of hedging that risk changes as well. The fundamental rule of investing holds true for the Fund’s hedging strategies. The goal is to buy low and sell high. To use the insurance analogy- when insurance premiums are historically cheap, we want to buy insurance. When they are expensive, we want to be collecting those premiums. We believe that this flexibility to adjust our hedging tactics based on market prices is a main reason the Fund has outperformed its hedged equity peers since inception. Detailed Current Positioning Overview – Recently, we started supplementing our long put position with some put spreads. Put skew, the relationship between strike prices and option pricing levels, increased in October.With skew elevated, the difference in pricing between put options that are at-the-money versus those further out-of-the-money (OTM) is extreme. To capitalize on this, we sold the more expensive puts that were 15% or more OTM and bought the relatively cheaper puts that were less than 5% OTM.The result was we covered a good amount of our hedging costs, while still being well hedged. We are always monitoring volatility pricing levels to determine proper hedging tactics. During October, we were getting fairly close to implementing some single name covered call positions for roughly one-third of the underlying equities in the portfolio, but pricing never quite reached the desired levels. Year-End Asset Allocations – Our team has frequent conversations with investors and welcomes questions and discussions about the markets, the liquid alternatives space, and the Fund. It is important for investors to understand the most appropriate description of the Fund is U.S. “Hedged Equity”, seeking to capture a substantial portion of the long term total return potential of equities, while aiming to limit portfolio volatility and downside risk. 3 From what we have seen, there are two primary audiences that are finding the Fund useful in their portfolios: 1. Investors who have anxiety about re-entering the stock market. Many investors were hesitant to invest in stocks after the financial crisis of 2008, and they have missed out on historic gains since market lows in 2009. The Fund strives to be a relatively less risky way to gain some equity market exposure for more risk averse investors. 2. Investors wary of a correction in the markets. Some investors are nervous about overall market dynamics, such as the Federal Reserve’s participation in the stock market, a possible stock market bubble, or fixed income market corrections. Due to the hedged nature of the Schooner strategy, the Fund is a nice alternative for investors looking for capital appreciation, but who aren’t comfortable with a traditional stocks-and-bonds only portfolio given the risks present in those asset classes. As we enter 2015, the risk of a pullback in the stock market remains ever present, and the fixed income markets continue to look vulnerable. The case for hedged equity strategies continues to be compelling. We continue to maintain a net long exposure with a robust hedge that seeks to provide both asymmetry of returns and a safeguard against a true crash.We are not “perma” anything, bull or bear, but simply strive to use our volatility based trading strategies to deliver superior risk-adjusted returns. The coming year will undoubtedly create many opportunities and challenges for equity investors and we look forward to serving our shareholders. Thank you for your ongoing trust and confidence. Sincerely, Greg Levinson & Tony Fusco Portfolio Managers Must be proceeded or accompanied by a prospectus. Past performance is no guarantee of future results. Mutual fund investing involves risk; principal loss is possible. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Below investment grade bonds are subject to greater loss of income and principal. The Fund may also use options and futures contracts, which have risks of unlimited losses of the underlying holdings due to unanticipated market movements and failure to correctly predict the direction of securities prices, interest rates and currency exchange rates. The investment in options is not suitable for all investors. The Fund may hold restricted securities purchased through private placements. Such securities can be difficult to sell without experiencing delays or additional costs. Covered calls may limit the upside potential of a security and puts may obligate a purchase of a security in unfavorable market conditions. 4 Opinions expressed in this letter are those of Schooner Investment Group, LLC (the “Advisor”), are subject to change at any time, are not guaranteed and should not be considered investment advice. Fund holdings are subject to change and should not be considered a recommendation to buy or sell any security. Options are not suitable for all investors and supporting documentation for any claims will be supplied upon request. An options disclosure document can be obtained by visiting The Options Clearing Corporation’s website at www.optionsclearing.com. Please read it carefully before investing. The SPDR S&P ETF (SPY) is an exchange traded fund that, before expenses, generally corresponds to the price and yield performance of the S&P 500 Index. Put Option Definition: An option contract giving the owner the right, but not the obligation, to sell a specified amount of an underlying security at a specified price within a specified time. This is the opposite of a call option, which gives the holder the right to buy shares. A put becomes more valuable as the price of the underlying security depreciates. The Schooner Fund is distributed by Quasar Distributors, LLC. 5 SCHOONER FUND Expense Example (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and (2) ongoing costs, including advisory fees, distribution and service (12b-1) fees and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund, and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on investments of $1,000 invested at the beginning of the period and held for the entire period (6/1/14 – 11/30/14). Actual Expenses The first lines of the following tables provide information about actual account values and actual expenses. If you purchase Class A shares of the Fund you will pay a maximum initial sales charge of 4.75% when you invest. In addition, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Fund’s transfer agent. IRA accounts will be charged a $15.00 annual maintenance fee. To the extent the Fund invests in shares of exchange-traded funds or other investment companies as part of the investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the Example. The Example includes, but is not limited to, management fees, 12b-1 fees, fund administration and accounting, custody and transfer agent fees. You may use the information in these lines, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second lines of the following tables provide information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratios and assumed rates of return of 5% per year before expenses, which are not the Fund’s actual returns. The hypothetical account values and expenses may not be used to estimate the actual ending account balances or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare these 5% hypothetical examples with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the tables are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees. Therefore, the second lines of the tables are useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 6 SCHOONER FUND Expense Example (Continued) (Unaudited) Class A Beginning Ending Expenses Paid Account Value Account Value During Period 6/1/2014 11/30/2014 6/1/2014–11/30/2014(1) Actual $ 995.40 Hypothetical Expenses are equal to the Fund’s annualized expense ratio of 1.70%, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). Class I Beginning Ending Expenses Paid Account Value Account Value During Period 6/1/2014 11/30/2014 6/1/2014–11/30/2014(1) Actual $ 996.50 Hypothetical Expenses are equal to the Fund’s annualized expense ratio of 1.45%, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). 7 SCHOONER FUND Investment Highlights (Unaudited) The Fund’s primary investment objective is long-term capital appreciation with the generation of moderate current income. The Fund seeks to achieve its investment objective by investing its assets in a diversified portfolio of equity securities of U.S. companies with large market capitalizations (“large-cap companies”). The Fund considers large-cap companies to be those companies with market capitalizations of $5 billion or more. The Fund’s investment strategy consists of a multi-tiered approach, including: 1) managing an equity portfolio of U.S. large-cap companies; 2) selling single issuer call options against long equity positions; 3) purchasing U.S. convertible securities; and 4) purchasing and/or selling combinations of index related puts and put spreads and calls and call spreads. The Fund’s allocation of portfolio assets as of November 30, 2014 is shown below. Allocation of Portfolio Assets (% of Investments) Continued 8 SCHOONER FUND Investment Highlights (Continued) (Unaudited) Average Annual Total Returns as of November 30, 2014(1) Since Since Inception Inception 1 Year 3 Years 5 Years (8/29/08) (6/22/12) Class A (with sales charge) (3.26)% 4.63% 5.13% 5.59% — Class A (without sales charge) 1.57% 6.34% 6.16% 6.41% — Class I 1.84% — — — 6.34% S&P 500 Index 16.86% 20.93% 15.96% 10.33% 22.22% With sales charge returns reflect the deduction of the current maximum initial sales charge of 4.75% for Class A. Returns without sales charges do not reflect the current maximum sales charges. Had the sales charges been included, the returns would have been lower. Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 866-724-5997. Short-term performance, in particular, is not a good indication of the Fund’s future performance, and an investment should not be made solely on returns. Investment performance reflects fee waivers in effect. In the absence of such waivers, total returns would be reduced. The returns shown on the graph below and table above assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The graph illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on the Fund’s inception date excluding any maximum initial sales charges. The graph does not reflect any future performance. The S&P 500 Index includes 500 common stocks, most of which are listed on the New York Stock Exchange. The S&P 500 Index is a market capitalization-weighted index representing approximately two-thirds of the total market value of all domestic common stocks. One cannot invest directly in an index. 9 SCHOONER FUND Investment Highlights (Continued) (Unaudited) Class A Growth of $10,000 Investment Class I Growth of $1,000,000 Investment 10 SCHOONER FUND Schedule of Investments November 30, 2014 (Unaudited) Shares Value COMMON STOCKS 94.00% Administrative and Support Services 0.41% Baker Hughes, Inc. $ Ambulatory Health Care Services 0.55% DaVita HealthCare Partners, Inc. (a) Beverage and Tobacco Product Manufacturing 3.52% Altria Group, Inc. Coca-Cola Co. PepsiCo, Inc. Philip Morris International, Inc. Broadcasting (except Internet) 3.61% Comcast Corp. – Class A DIRECTV (a) Discovery Communications, Inc. (a) Viacom, Inc. – Class B Walt Disney Co. Building Material and Garden Equipment and Supplies Dealers 0.15% Lowe’s Companies, Inc. Chemical Manufacturing 7.97% Abbott Laboratories AbbVie, Inc. Dow Chemical Co. Eli Lilly & Co. Gilead Sciences, Inc. (a) Johnson & Johnson Merck & Co., Inc. Mosaic Co. Pfizer, Inc. Praxair, Inc. Clothing and Clothing Accessories Stores 0.67% Gap, Inc. The accompanying notes are an integral part of these financial statements. 11 SCHOONER FUND Schedule of Investments (Continued) November 30, 2014 (Unaudited) Shares Value Computer and Electronic Product Manufacturing 11.26% Activision Blizzard, Inc. $ Agilent Technologies, Inc. Analog Devices, Inc. Apple, Inc. Cisco Systems, Inc. EMC Corp. Hewlett-Packard Co. Intel Corp. Medtronic, Inc. Micron Technology, Inc. (a) Northrop Grumman Corp. NVIDIA Corp. QUALCOMM, Inc. Raytheon Co. SanDisk Corp. Seagate Technology PLC (b) St. Jude Medical, Inc. Texas Instruments, Inc. Tyco International PLC (b) Western Digital Corp. Couriers and Messengers 0.43% FedEx Corp. Credit Intermediation and Related Activities 9.81% American Express Co. Bank of America Corp. Bank of New York Mellon Corp. Capital One Financial Corp. Citigroup, Inc. Fifth Third Bancorp JPMorgan Chase & Co. KeyCorp PNC Financial Services Group, Inc. Regions Financial Corp. State Street Corp. SunTrust Banks, Inc. Visa, Inc. Wells Fargo & Co. The accompanying notes are an integral part of these financial statements. 12 SCHOONER FUND Schedule of Investments (Continued) November 30, 2014 (Unaudited) Shares Value Electrical Equipment, Appliance, and Component Manufacturing 3.42% Corning, Inc. $ Dover Corp. General Electric Co. Whirlpool Corp. Electronics and Appliance Stores 0.19% Best Buy Co., Inc. Fabricated Metal Product Manufacturing 0.62% Parker-Hannifin Corp. Food Manufacturing 1.14% Archer-Daniels-Midland Co. Mondelez International, Inc. – Class A Food Services and Drinking Places 1.03% McDonald’s Corp. Yum! Brands, Inc. Furniture and Related Product Manufacturing 0.60% Johnson Controls, Inc. General Merchandise Stores 1.59% Kohl’s Corp. Macy’s, Inc. Wal-Mart Stores, Inc. Health and Personal Care Stores 0.30% Express Scripts Holdings Co. (a) Insurance Carriers and Related Activities 6.81% Aetna, Inc. Allstate Corp. American International Group, Inc. Anthem, Inc. Cigna Corp. Hartford Financial Services Group, Inc. MetLife, Inc. The accompanying notes are an integral part of these financial statements. 13 SCHOONER FUND Schedule of Investments (Continued) November 30, 2014 (Unaudited) Shares Value Insurance Carriers and Related Activities 6.81% (Continued) Principal Financial Group, Inc. $ Prudential Financial, Inc. Travelers Companies, Inc. UnitedHealth Group, Inc. Machinery Manufacturing 1.69% Caterpillar, Inc. Deere & Co. FMC Technologies, Inc. (a) Ingersoll-Rand PLC (b) National Oilwell Varco, Inc. Management of Companies and Enterprises 0.84% AES Corp. Merchant Wholesalers, Durable Goods 0.76% Xerox Corp. Merchant Wholesalers, Nondurable Goods 1.49% Cardinal Health, Inc. Procter & Gamble Co. Mining (except Oil and Gas) 1.33% Freeport-McMoRan, Inc. Newmont Mining Corp. Miscellaneous Manufacturing 1.73% 3M Co. Boston Scientific Corp. (a) Stryker Corp. Motion Picture and Sound Recording Industries 1.03% Time Warner, Inc. Nonstore Retailers 0.49% Amazon.com, Inc. (a) The accompanying notes are an integral part of these financial statements. 14 SCHOONER FUND Schedule of Investments (Continued) November 30, 2014 (Unaudited) Shares Value Oil and Gas Extraction 3.34% Anadarko Petroleum Corp. $ Devon Energy Corp. EOG Resources, Inc. Hess Corp. Noble Energy, Inc. Occidental Petroleum Corp. Phillips 66 Other Information Services 2.67% Facebook, Inc. (a) Google, Inc. – Class A (a) Google, Inc. – Class C (a) Paper Manufacturing 0.56% Kimberly-Clark Corp. Petroleum and Coal Products Manufacturing 4.18% Chevron Corp. Exxon Mobil Corp. Marathon Oil Corp. Murphy Oil Corp. Valero Energy Corp. Plastics and Rubber Products Manufacturing 0.11% Illinois Tool Works, Inc. Primary Metal Manufacturing 0.21% Alcoa, Inc. Professional, Scientific, and Technical Services 2.35% Amgen, Inc. Cognizant Technology Solutions Corp. – Class A (a) International Business Machines Corp. Omnicom Group, Inc. Publishing Industries (except Internet) 3.85% CA, Inc. Microsoft Corp. Oracle Corp. The accompanying notes are an integral part of these financial statements. 15 SCHOONER FUND Schedule of Investments (Continued) November 30, 2014 (Unaudited) Shares Value Publishing Industries (except Internet) 3.85% (Continued) Symantec Corp. $ Rail Transportation 0.26% CSX Corp. Securities, Commodity Contracts, and Other Financial Investments and Related Activities 0.68% Morgan Stanley Support Activities for Mining 2.09% ConocoPhillips Halliburton Co. Schlumberger Ltd. (b) Telecommunications 3.01% AT&T, Inc. CenturyLink, Inc. T-Mobile US, Inc. (a) Verizon Communications, Inc. Transportation Equipment Manufacturing 4.61% Eaton Corp. PLC (b) Ford Motor Co. General Motors Co. Honeywell International, Inc. Lockheed Martin Corp. PACCAR, Inc. Textron, Inc. Utilities 2.64% American Electric Power Co., Inc. CenterPoint Energy, Inc. Entergy Corp. NRG Energy, Inc. PPL Corp. Total Common Stocks (Cost $351,724,979) The accompanying notes are an integral part of these financial statements. 16 SCHOONER FUND Schedule of Investments (Continued) November 30, 2014 (Unaudited) Shares Value CONVERTIBLE PREFERRED STOCKS 1.60% Bunge Ltd. (b) $ United Technologies Corp. Total Convertible Preferred Stocks (Cost $6,739,014) Principal Amount CONVERTIBLE BONDS 0.84% Integra LifeSciences Holdings Corp. 1.625%, 12/15/2016 $ Vishay Intertechnology, Inc. (c) 2.250%, 05/15/2041 Total Convertible Bonds (Cost $3,529,852) Contracts PURCHASED OPTIONS 1.23% Put Options 1.23% SPDR S&P 500 ETF Expiration:December 2014, Exercise Price: $199.00 (a) Expiration:December 2014, Exercise Price: $200.00 (a) Expiration:January 2015, Exercise Price: $195.00 (a) Expiration:January 2015, Exercise Price: $196.00 (a) Expiration:January 2015, Exercise Price: $197.00 (a) Expiration:January 2015, Exercise Price: $198.00 (a) Expiration:January 2015, Exercise Price: $199.00 (a) Expiration:January 2015, Exercise Price: $200.00 (a) Expiration:January 2015, Exercise Price: $201.00 (a) Total Purchased Options (Cost $6,344,871) Total Investments (Cost $368,338,716) 97.67% Other Assets in Excess of Liabilities 2.33% TOTAL NET ASSETS 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Foreign issued security. (c) Securities issued pursuant to Rule 144A under the Securities Act of 1933. Such securities are deemed to be liquid and the aggregate value, $1,791,250, represents 0.43% of net assets. The accompanying notes are an integral part of these financial statements. 17 SCHOONER FUND Schedule of Options Written November 30, 2014 (Unaudited) Contracts Value Put Options SPDR S&P 500 ETF Expiration: December, 2014, Exercise Price: $160.00 (a) $ Total Options Written (Premiums received $2,593,642) $ (a) Non-income producing security. The accompanying notes are an integral part of these financial statements. 18 SCHOONER FUND Statement of Assets and Liabilities November 30, 2014 (Unaudited) Assets Investment, at value (cost $368,338,716) $ Cash at custodian Dividends and interest receivable Receivable for investments sold Receivables for Fund shares sold Other Assets Total Assets Liabilities Options written, at value (premiums received $2,593,642) Payable for investments purchased Payable for Fund shares redeemed Payable to affiliates Payable to Advisor Payable for distribution fees – Class A Accrued expenses and other liabilities Total Liabilities Net Assets $ Net assets consist of: Paid-in capital $ Accumulated undistributed net investment income Accumulated net realized loss ) Net unrealized appreciation on: Investments and purchased options Written options Net Assets $ Class A Shares Net Assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value and redemption price per share $ Maximum offering price per share ($25.75/0.9525)(1) $ Class I Shares Net Assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, offering price and redemption price per share $ Reflects a maximum sales charge of 4.75%. The accompanying notes are an integral part of these financial statements. 19 SCHOONER FUND Statement of Operations For the Six Months Ended November 30, 2014 (Unaudited) Investment Income Dividend income $ Interest income Total Investment Income Expenses Investment Advisory fees Distribution fees – Class A Administration fees Fund accounting fees Transfer agent fees and expenses Federal and state registration fees Custody fees Reports to shareholders Audit and tax fees Legal fees Chief Compliance Officer fees and expenses Interest and Broker expenses Trustees’ fees and related expenses Other expenses Net Expenses Net Investment Income Realized and Unrealized Gain (Loss) on Investments Net realized gain (loss) on: Investments and purchased options ) Written options Net change in unrealized appreciation (depreciation) on: Investments and purchased options ) Written options Net Realized and Unrealized Loss on Investments ) Net Decrease in Net Assets from Operations $ ) The accompanying notes are an integral part of these financial statements. 20 SCHOONER FUND Statements of Changes in Net Assets Period Ended November 30, 2014 Year Ended (Unaudited) May 31, 2014 From Operations Net investment income $ $ Net realized gain (loss) from: Investments and purchased options ) Written options ) Net change in unrealized appreciation (depreciation) on: Investments and purchased options ) Written options — Net increase (decrease) in net assets resulting from operations ) From Distributions Net investment income – Class A — ) Net investment income – Class I — ) Net decrease in net assets resulting from distributions paid — ) From Capital Share Transactions Proceeds from shares sold – Class A Proceeds from shares sold – Class I Net asset value of shares issued to shareholders in payment of distributions declared – Class A — Net asset value of shares issued to shareholders in payment of distributions declared – Class I — Payment for shares redeemed – Class A ) ) Payment for shares redeemed – Class I ) ) Net increase/(decrease) in net assets from capital share transactions ) Total Increase (Decrease) In Net Assets ) Net Assets Beginning of period End of period $ $ Accumulated Undistributed Net Investment Income $ $ The accompanying notes are an integral part of these financial statements. 21 SCHOONER FUND Financial Highlights – Class A Per Share Data for a Share Outstanding Throughout the Period Six Months Ended November 30, 2014 (Unaudited) Net Asset Value, Beginning of Period $ Income from investment operations: Net investment income (loss)(1) Net realized and unrealized gains (loss) on investments ) Total from investment operations ) Less distributions paid: From net investment income — From net realized gain on investments — Total distributions paid — Net Asset Value, End of Period $ Total return(2) )%(4) Supplemental Data and Ratios: Net assets at end of period (000’s) $ Ratio of expenses to average net assets Before waivers and reimbursement of expenses %(5)(6) After waivers and reimbursement of expenses %(5)(6) Ratio of net investment income (loss) to average net assets Before waivers and reimbursements of expenses %(5) After waivers and reimbursements of expenses %(5) Portfolio turnover rate %(4) Per share net investment income (loss) was calculated using average shares outstanding. Total return in the table represents the rate that the investor would have earned or lost on an investment in the Fund, assuming reinvestment of dividends.Excludes the effect of applicable sales charges. Amount is less than 0.5 cent per share. Not annualized. Annualized. The ratio of expenses to average net assets includes broker interest and interest expense.The before waiver and expense reimbursement and after waiver and expense reimbursement ratios excluding broker interest and interest expense were 1.70% and 1.70%, respectively, for the six months ended November 30, 2014, 1.74% and 1.80%, respectively, for the fiscal year ended May 31, 2014, 1.84% and 1.96%, respectively, for the fiscal year ended May 31, 2013, and 1.96% and 1.99%, respectively, for the fiscal year ended May 31, 2012. The accompanying notes are an integral part of these financial statements. 22 Per Share Data for a Share Outstanding Throughout the Period Year Ended Year Ended Year Ended Year Ended Year Ended May 31, 2014 May 31, 2013 May 31, 2012 May 31, 2011 May 31, 2010 $ ) — ) $ % $ %(6) %(6) %(6) % % %(6) %(6) %(6) % )% )% The accompanying notes are an integral part of these financial statements. 23 SCHOONER FUND Financial Highlights – Class I Per Share Data for a Share Outstanding Throughout the Period Six Months Ended November 30, 2014 Year Ended Period Ended (Unaudited) May 31, 2014 May 31, 2013(1) Net Asset Value, Beginning of Period $ $ $ Income from investment operations: Net investment income(2) Net realized and unrealized gains (loss) on investments ) Total from investment operations ) Less distributions paid: From net investment income — ) ) From net realized gain on investments — — ) Total distributions paid — ) ) Net Asset Value, End of Period $ $ $ Total return(3) )%(4) % %(4) Supplemental Data and Ratios: Net assets at end of period (000’s) $ $ $ Ratio of expenses to average net assets Before waivers and reimbursement of expenses(6) %(5) % %(5) After waivers and reimbursement of expenses(6) %(5) % %(5) Ratio of net investment income to average net assets Before waivers and reimbursements of expenses %(5) % %(5) After waivers and reimbursements of expenses %(5) % %(5) Portfolio turnover rate %(4) % %(4) The Class I shares commenced operations on June 22, 2012. Per share net investment income was calculated using average shares outstanding. Total return in the table represents the rate that the investor would have earned or lost on an investment in the Fund, assuming reinvestment of dividends. Not annualized. Annualized. The ratio of expenses to average net assets includes broker interest and interest expense.The before waiver and expense reimbursement and after waiver and expense reimbursement ratios excluding broker interest and interest expense were 1.45% and 1.45%, respectively, for the six months ended November 30, 2014, 1.49% and 1.49%, respectively, for the period ended May 31, 2014, and 1.59% and 1.59%, respectively, for the period ended May 31, 2013. The accompanying notes are an integral part of these financial statements. 24 SCHOONER FUND Notes to Financial Statements November 30, 2014 (Unaudited) Organization Trust for Professional Managers (the “Trust”) was organized as a Delaware statutory trust under a Declaration of Trust dated May 29, 2001. The Trust is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company. The Schooner Fund (the “Fund”), formerly known as the Schooner Growth and Income Fund, represents a distinct diversified series with its own investment objectives and policies within the Trust.The assets of the Fund are segregated, and a shareholder’s interest is limited to the Fund in which shares are held.The Trust may issue an unlimited number of shares of beneficial interest at $0.001 par value.Costs incurred by the Fund in connection with the organization, registration and the initial public offering of shares were paid by Schooner Investment Group, LLC (the “Advisor”). The Fund’s Class A shares became effective and commenced operations on August 29, 2008.Effective June 22, 2012, the Fund began offering Class I shares.Class A shares are subject to an initial maximum sales charge of 4.75% imposed at the time of purchase. The sales charge declines as the amount purchased increases as set forth in the Fund’s prospectus. Class A shares are subject to a 0.25% Rule 12b-1 distribution fee. Each class of shares has identical rights and privileges except with respect to distribution fees and voting rights on matters affecting a single class of shares. The investment objective of the Fund is long-term capital appreciation with the generation of moderate current income. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of the financial statements. These policies are in conformity with generally accepted accounting principles in the United States of America (“GAAP”). (a)Investment Valuation Each security owned by the Fund that is listed on a securities exchange is valued at its last sale price on that exchange on the date as of which assets are valued.When the security is listed on more than one exchange, the Fund will use the price of the exchange that the Fund generally considers to be the principal exchange on which the stock is traded. Fund securities including common stocks and convertible preferred stocks, primarily traded on the NASDAQ Stock Market, Inc. (“NASDAQ”) will be valued at the NASDAQ Official Closing Price (“NOCP”), which may not necessarily represent the last sale price.If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation.If there has been no sale on such day, the security is valued at the mean between the bid and asked prices on such day.OTC securities that are not traded on NASDAQ shall be valued at the most recent trade price.When market quotations are not readily available, any security or other asset is valued at its fair value as determined under procedures approved by the Trust’s Board of Trustees.These fair value procedures will also be used to price a security when corporate events, events in 25 SCHOONER FUND Notes to Financial Statements (Continued) November 30, 2014 (Unaudited) the securities market and/or world events cause the Advisor to believe that a security’s last sale price may not reflect its actual fair value.The intended effect of using fair value pricing procedures is to ensure that the Fund is accurately priced. Debt securities other than short-term instruments are valued at the mean between the closing bid and ask prices provided by a pricing service (“Pricing Service”).If the closing bid and ask prices are not readily available, the Pricing Service may provide a price determined by a matrix pricing method or other analytical pricing models.The Fund’s Pricing Services use multiple valuation techniques to determine fair value.In instances where sufficient market activity exists, the Pricing Services may utilize a market-based approach through which quotes from market makers are used to determine fair value.In instances where sufficient market activity may not exist or is limited, the Pricing Services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, option-adjusted spreads, credit spreads, estimated default rates, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value and generally will be classified as Level 2 (described below).Fixed income securities including corporate bonds and convertible bonds are normally valued on the basis of quotes obtained from brokers and dealers or a Pricing Service.Securities that use similar valuation techniques and inputs as described above are categorized as Level 2.Fixed income securities purchased on a delayed-delivery basis are typically marked-to-market daily until settlement at the forward settlement date.Short-term debt securities, such as commercial paper, bankers acceptances and U.S. Treasury Bills, having a maturity of less than 60 days are valued at amortized cost.If a short-term debt security has a maturity of greater than 60 days, it is valued at market price. Exchange-traded options are valued at the composite price, using the National Best Bid and Offer quotes (“NBBO”).NBBO consists of the highest bid price and lowest ask price across any of the exchanges on which an option is quoted, thus providing a view across the entire U.S. options marketplace.Specifically, composite pricing looks at the last trades on the exchanges where the options are traded.If there are no trades for the option on a given business day, composite option pricing calculates the mean of the highest bid price and lowest ask price across the exchanges where the option is traded. Redeemable securities issued by open-end, registered investment companies, including money market funds, are valued at the net asset value (“NAV”) of such companies for purchase and/or redemption orders placed on that day. Financial Accounting Standards Board (“FASB”) Accounting Standards Codification, “Fair Value Measurements and Disclosures” Topic 820 (“ASC 820”), establishes an authoritative definition of fair value and sets out a hierarchy for measuring fair value.ASC 820 requires an entity to evaluate certain factors to determine whether there has been a significant decrease in volume and level of activity for the security such that recent transactions and quoted prices may not be determinative of fair value and further analysis and adjustment may be necessary to estimate fair value.ASC 820 also requires enhanced disclosure regarding the inputs and valuation techniques 26 SCHOONER FUND Notes to Financial Statements (Continued) November 30, 2014 (Unaudited) used to measure fair value in those instances as well as expanded disclosure of valuation levels for each class of investments.These inputs are summarized in the three broad levels listed below: Level 1 – Quoted prices in active markets for identical securities. Level 2 – Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used, as of November 30, 2014, in valuing the Fund’s investments carried at fair value: Level 1 Level 2 Level 3 Total Assets(1): Common Stocks $ $
